                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                           JONESBORO DIVISION

HOG WILD TRUCKING, INC., on behalf of itself                                 PLAINTIFFS
and all similarly situated persons and entities

v.                          CASE NO. 3:18-CV-00254 BSM

KUMHO TIRE U.S.A., INC., a California corporation;
HYUNDAI TRANSLEAD, INC., a California
corporation; and HYUNDAI de MEXICO, S.A., a
foreign corporation                                                        DEFENDANTS


                                         ORDER

       Pursuant to Hog Wild Trucking, Inc.’s stipulation of voluntary dismissal [Doc. No.

34] this case is dismissed without prejudice. Fed. R. Civ. P. 41(a)(1). The motion to dismiss

[Doc. No. 14] is denied as moot.

       IT IS SO ORDERED this 31st day of October 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
